Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 2/20/2022.
Claims 1-25 are canceled, and claims 26-51 added.
Claims 26-51 are pending and examined.

Claim Objections
Claim 26 is objected to because of the following informalities: in line 22, “vertical beam” should be “vertical beams” to be consistent with claim 26, line 21.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada(U.S. Pat. Appl. Publ. 2004/0216399; cited previously on PTO 892).
Yamada discloses a method of mounting at least two rows of panels(11, 23, see Figs. 11 and 12) onto an underlying structure(roof 7) to form at least part of a pitched roof or wall and allow the unimpeded flow of liquid, such as rainwater, down across the roof or wall, the underlying structure formed with upper and lower ends and left and right sides, the upper end of the underlying structure being higher than the lower end thereof so that the pitched roof or wall may extend angularly downwardly atop and at least partially between the upper and lower ends of the underlying structure(see Figs. 13-18), at least one distinct panel being provided in each panel row, each panel having top and bottom faces, front and rear edges and left and right side edges, a front face at the front edge thereof and a rear face at the rear edge thereof, at least two of the panels being solar panels(11, see para. [0252]), the top face thereof including one or more photovoltaic portions for receiving sunlight(the panels are solar and are therefore considered to inherently meet the claim limitation, see Figs. 16-18), the method comprising:
mounting a panel support framework(131, 135, see Figs. 7-8; 180, 85, see Figs. 29-30 ) onto the underlying structure(see Figs. 13-18 and 21; see Figs. 24-25), the panel support framework being distinct from the panels and underlying structure;
securing the first row of panels(11a, see Figs. 16 and 17; 11, see Fig. 24C) to the panel support framework closest to the lower end of the underlying structure and extending angularly upwardly therefrom over part of the panel support framework;

securing the second row of panels(see Fig. 18; see Figs. 24-25) to the panel support framework between the first row of panels and the upper end of the underlying structure and extending angularly upwardly over part of the panel support framework, wherein the panels are secured to the panel support framework without covering more than approximately 5% of the photovoltaic portions of the solar panels(the entire surface of the solar panels are considered the photovoltaic portion and the securing element does not cover the portions by more than 5%, see Figs. 16-18);
arranging the panels so that each panel on the second row is offset upwardly relative to each panel on the first row in a stepped fashion and the panels do not cover or overlap one another(see Fig. 12; see Figs. 29-30); and
allowing liquid to flow unimpeded from the top face of panel(s) of the second panel row, down over the front edge thereof and onto the top face of the panel(s) of the second panel row(the roof has an incline see para. [0297)).
Regarding claim 45, Yamada discloses the method of claim 1 wherein each panel contacts or is secured to the panel support framework at, or proximate to, at least one interface, further including sealing each interface(screw 6 is considered the interface, see Figs. 29-30 with the panels or framework are proximate the interface) to form a leakproof pitched roof or wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada.
Yamada discloses the method of claim 44 wherein each panel contacts the panel support framework at at least one interface, further including mounting the panels to the panel support framework so that none of the panels covers or overlaps the photovoltaic portion(s) of any of the at least two solar panels(the portions of the panels not covered are considered the photovoltaic portions and meets the claim limitation), and allowing liquid to flow unimpeded from the top face of at least one of the panels of the second row of panels, down over the front edge thereof and onto the top face of at least one of the panels of the first row of panels.
Yamada lacks providing at least one seal at, or proximate to, each interface.
The use of seals is well known in the roof art.  
Therefore, it would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the panels with seals at connection points to have prevented leaks in the system.
Yamada discloses the method of claim 44 further including securely, releasably, clamping(145, see Figs. 11-1; 89, see Figs. 29-30) the panels to the panel support framework, and providing seals between the panels and panel support framework to prevent the leakage of liquid through the pitched roof or wall formed by the panels(see above for rationale).

Response to Amendment
	Applicant’s amendment has overcome all previous objections and rejections.

Allowable Subject Matter
Claims 26-43 are allowed.
Claims 48-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	No prior art of record shows the system having three spaced horizontal beams and first and second rows of vertical beams extending between the horizontal beams, and panels mounted to the beams as claimed in claim 26, or a method of mounting first and second rows of panels comprising mounting a framework onto an underlying structure, and first and second support beams with panels having side edges resting thereon and the rows of panels secured to the framework as claimed in claims 40, 49 and 51, nor any motivation to do so.

Response to Arguments
Applicant's arguments filed 2/20/2022 have been fully considered but they are not persuasive. 
The applicant argues that new claim 44 is based on at least claim 2.  The allowable feature of previous claim 2 has not been incorporated into new claim 44 and 
The applicant has not provided arguments as to the previous art rejections of the claims.  Therefore, no response if necessary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/